Title: To James Madison from Edmund Randolph, 23 April 1789
From: Randolph, Edmund
To: Madison, James


My dear friend
Wmsburg April 23. 1789.
I was this morning favored with yours of the 12th. instant, as I had been many weeks before with your other from Alexa. I did not recollect, that I had omitted to acknowledge the receipt of the latter until you expressed a doubt of its miscarriage.
I confess, it strikes me, as expedient, that a temporary arrangement of impost should be made. The merchants, (I am told and I believe with truth) give their bonds at Norfolk as usual; but subjoin a caveat against payment, until the fœderal claims, which came into existence on the first wednesday in March, shall be adjusted. Delay is therefore ruinous to the state and general government. To the former; because if it be intitled to what has arisen since that day, tardiness in collection is a real evil; to the latter; because if the fixing of duties be postponed, until a large sum shall become due, and congress should assert their right to them with effect, a new topic of clamor will be urged against it.
What wisdom a priori is equal to a nice comparison, immediately and suddenly to be made, between the relative interests of the different members of the Union? The recommendations of 1783 are indeed worthy of attention, as being palateable to every State now associated. But it would be hardiness to assert, that it is worthy of perpetual force. If the character of the government is likely to be established by its first measures, ought it to be hazarded upon those, as permanent, which may be prepared in a hurry, unaided by the lights of practice?
I have learnt nothing of the elections. It was said, but I am confident without foundation, that Mr. H——y refused a seat in the next assembly. Mr. Dawson is elected with Mr. John Willis, as his colleage. Colo. Mercer, I hear, has returned to Virginia, as His changeable abode.
It has become a serious question, whether the general ought to have accepted. He appears to have left Mount Vernon the second day after Thompson arrived. Had he been forewarned of his appointment by any members of the senate, while that body was unorganized? Yrs. Mo. afftely
E. Randolph.
